DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s amendment filed on November 15, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.
With respect to double patenting rejection, Applicant argues that the amended claims of the present invention is distinct from the co-pending claims of 17,444,575 and 17,443,105 and therefore double patenting is not applicable. 
In response Examiner respectfully disagrees and submits the claims as amended do not have support in the specification and that though the claims of the co-pending applications are obvious variant of the present amended claims and for this reason the double patenting rejection should be maintained.
With respect to section 103 rejection of claims 1-20, Applicant argues that Mao does not teach or suggest acquiring, by the non-Ethereum blockchain node of the non-Ethereum blockchain system, a to-be-processed transaction request and executing, by the non-Ethereum blockchain node, the to-be-processed transaction request by running an Ethereum virtual machine instance which is created in the non-Ethereum blockchain node;
in a process of executing the to-be-processed transaction request, generating, by the Ethereum virtual machine instance created in the non-Ethereum blockchain node, a data access request that is in a form of an Ethereum machine instruction and used for accessing a data storage space of the non-Ethereum blockchain system where target access data is located, and transmitting, by the Ethereum virtual machine instance created in the non- Ethereum blockchain node, the data access request to an interface module, wherein the data access request comprises at least one of a data read request or a data write request;
In response Examiner respectfully disagrees and submits as a preliminary matter, that the claims as amended is riddled with 112(a) issues as shown below and until the 112(a) are cured no further discussion is necessary at this time and the rejection should be maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
Claim 12 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
Claim 20 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

New Matter:
Claim 1 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
Claim 12 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
Claim 20 recites “acquiring by the non-Ethereum node of the non-Ethereum system…. And executing, by the non-Ethereum blockchain node … which is created in the non-Ethereum blockchain node; generating, by ….created in the non-Ethereum blockchain node… storage space of the non-Ethereum blockchain system where target data is located, transmiting, by ….created in the non-Ethereum blockchain node….”
The specification as originally filed contains no support for the above listed limitations in claims 1, 12 and 20.
Applicant’s amendments/arguments filed November 15, 2022 have been considered but are deemed without merit since the applicant argues an invention lacking support in the specification and based entirely on new matter. 
Dependent claims 2-11 and 13-19 are also rejected as they depend from the base claims 1 and 12 and therefore rejected by virtue of their dependency from their respective base claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/444,575 and 17,443,105 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and almost verbatim copy of the copending application limitations, and will substantially produce same result.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (hereinafter “Mao”) U.S. patent Application Publication No. 2020/0005292 A1 in view of Lee U.S. Patent Application Publication No. 2021/0058233 A1 and further in view of Heara U.S. Patent Application Publication No. 2021/0050990 A1. 

As per claims 1, 12 and 20, Mao discloses blockchain transaction processing method, the method being applied to a non-Ethereum blockchain node of non-Ethereum blockchain system and comprising:
acquiring, by an Ethereum virtual machine instance running in the non-Ethereum blockchain node, a to-be-processed transaction request (0011, which discloses that “The chain-agnostic request may be a request that is interoperable between multiple blockchain protocols, such that, for a given request, the request can be fulfilled using multiple underlying blockchain technologies. For example, a chain-agnostic request to access data from a first blockchain network may be implemented and fulfilled using a first chain adapter that accesses data for the request according to the rules and protocols for the first blockchain, and a request in the same format (e.g., differing only in that a different blockchain is specified in the request) can be fulfilled using a second chain adapter that accesses data for the request according to rules and protocols for the second, different, blockchain..”);
in a process of executing the to-be-processed transaction request, generating, by the Ethereum virtual machine instance, a data access request in the form of an Ethereum Virtual Machine instruction (0011, which discloses that “The service provider may receive the request via a web application programming interface (API), parse the request to determine metadata associated with the request, such as identifying a particular blockchain network that the request is associated with,…”) and 
transmitting the data access request to an interface module, wherein the data access request comprises at least one of a data read request or a data write request (0011, which discloses that “A computing resource service provider may receive and process chain-agnostic requests by decoding or otherwise interpreting the requests and routing the requests for fulfillment using one or more chain adapters that are accessible to the computing resource service provider.”; 0031); and
identifying, by the interface module, an Ethereum virtual machine instruction to which the data access request belongs and an instruction parameter (0023, which discloses that “In an embodiment, the adapter is a wrapper that maps a client API request (e.g., the blockchain agnostic API request) to a blockchain command. The interface 108 may be a HTTP-based RESTful API (representational state transfer).”; 0040);
calling, by the interface module, a blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and a preset mapping relationship between Ethereum virtual machine instructions and interfaces the data access request to access a data storage space of the non-Ethereum blockchain system where target access data is located and feeding back by the interface module, an access result to the Ethereum virtual machine instance; 
wherein the data storage space of the non-Ethereum blockchain system comprises an account space and a contract space isolated from each other;
the account space is used for storing account data in an external account and account data in a contract account, and the contract space is used for storing contract data in the contract account.
What Mao does not explicitly teach is:
calling, by the interface module, a blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and a preset mapping relationship between Ethereum virtual machine instructions and interfaces the data access request to access a data storage space of the non-Ethereum blockchain system where target access data is located and feeding back by the interface module, an access result to the Ethereum virtual machine instance; 
wherein the data storage space of the non-Ethereum blockchain system comprises an account space and a contract space;
the account space is used for storing account data in an external account and account data in a contract account, and the contract space is used for storing contract data in the contract account.
Lee discloses the method comprising:
calling, by the interface module, a blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and a preset mapping relationship between Ethereum virtual machine instructions and interfaces the data access request to access a data storage space of the non-Ethereum blockchain system where target access data is located and feeding back by the interface module, an access result to the Ethereum virtual machine instance (0125, which discloses that “For example, the operation of determining that the account is valid may use a function (e.g., API) provided to determine the validity of the account on the blockchain network. For example, when the blockchain address, as the parameter, is transmitted to the API, such as “ethGetTransactionCount” in the Ethereum network, the electronic device 401 may identify the validity of the account corresponding to the blockchain address based on information obtained from the API.”); 
Heara discloses the method:
wherein the data storage space of the non-Ethereum blockchain system comprises an account space and a contract space isolated from each other (0004, which discloses that “In Ethereum, a smart contract is associated with a contract account. There are two types of accounts in Ethereum: externally owned accounts (“EOA”), which are controlled by private keys, and contract accounts, which are controlled by computer code. Accounts contain the following fields: a balance, code (if present), and a storage (empty by default).”), 
the account space is used for storing account data in an external account and account data in a contract account, and the contract space is used for storing contract data in the contract account (0004, which discloses that “The code of a smart contract is stored as the code in a contract account, and the state of the smart contract is stored in the contract account’s storage, which the code can read from and write to.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mao and incorporate a method comprising: calling, by the interface module, a blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and a preset mapping relationship between Ethereum virtual machine instructions and interfaces the data access request to access a data storage space of the non-Ethereum blockchain system where target access data is located and feeding back by the interface module, an access result to the Ethereum virtual machine instance; wherein the data storage space of the non-Ethereum blockchain system comprises an account space and a contract space; the account space is used for storing account data in an external account and account data in a contract account, and the contract space is used for storing contract data in the contract account in view of the teachings of 	Lee and Heara in order to facilitate transaction.

As per claims 2 and 13, Mao further discloses the method, wherein the data storage space of the non-Ethereum blockchain system is used for supporting operations on data in at least two types of accounts, and account data in each of the accounts uses a same data structure (0029; 0061).

As per claims 3 and 14, Mao further discloses the method, wherein the account data comprises an account identifier, a deal sequence number, an account public key and a token (0029; 0061).

As per claims 4 and 15, Mao further discloses the method, wherein the account data is stored in a form of a key value pair, the account identifier is stored as a key value in a key field, and the deal sequence number, the account public key and the token are stored in a value field (0032; 0053).

As per claims 5 and 16, Mao failed to explicitly disclose the method, wherein the contract data comprises an account identifier, a contract bytecode and an intra-contract variable, wherein the account identifier is a contract call identifier of a smart contract.
Heara discloses the method, wherein the contract data comprises an account identifier, a contract bytecode and an intra-contract variable, wherein the account identifier is a contract call identifier of a smart contract (0004).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mao and incorporate a method wherein the contract data comprises an account identifier, a contract bytecode and an intra-contract variable, wherein the account identifier is a contract call identifier of a smart contract in view of the teachings of Heara in order to facilitate transaction. 

As per claims 6 and 17, Mao further discloses the method, wherein the contract data is stored in a form of a key value pair, the account identifier is combined, as a prefix in a key value, with respective identifiers of the contract bytecode and the intra-contract variable to be stored in a key field, and the contract bytecode and the intra-contract variable are stored in a value field (0032; 0053).

As per claims 7 and 18, Mao further discloses the method, wherein a category of the blockchain access interface comprises an account access interface, a storage access interface and a contract operation interface (0032; 0053);
wherein the account access interface is used for accessing the account data, the contract operation interface is used for operating the contract account, and the storage access interface is used for updating the contract data (0032; 0053).

As per claims 8 and 19, Mao further discloses the method, wherein a blockchain read interface in the blockchain access interface comprises at least one of:
an intra-contract variable read interface (0017);
an account token balance read interface (0017);
a contract bytecode read interface (0017);
an interface for reading a deal sequence number of an account (0017);
an on-chain contract query interface (0017; 0036);
an on-chain account query interface (0017); or
a read interface for reading a hash of a block according to a height of the block (0036; 0057).

As per claim 9, both Mao and Heara further discloses the method, wherein a blockchain write interface in the blockchain access interface comprises at least one of:
a contract account creation interface (Mao: 0002; Heara: 0004);
a contract bytecode initialization interface (Heara: 0004);
a contract account deletion interface (Heara: 0004);
an intra-contract variable storage interface (Heara: 0004);
an account balance increase interface (Mao: 0017; Heara: 0004); or
an account balance decrease interface (Mao: 0017; Heara: 0004).

As per claim 10, Mao failed to explicitly disclose the method, wherein calling, by the interface module, the blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and the preset mapping relationship between the Ethereum virtual machine instructions and the interfaces the to access the data storage space of the non-Ethereum blockchain system where the target access data is located comprises:
in response to the data access request being a contract account creation request, calling, by the interface module, the contract account creation interface according to the contract account creation request, creating a new contract account in the account space, and writing account data of the newly-created contract account;
in a process of executing the contract account creation interface, calling, by the interface module, the contract bytecode initialization interface to compile a smart contract to be created, form a contract bytecode, and write the contract bytecode into the contract space; and
in the process of executing the contract account creation interface, calling, by the interface module, the intra-contract variable storage interface and creating and storing an intra-contract variable of the smart contract in the contract space.
Heara discloses the method, wherein calling, by the interface module, the blockchain access interface according to the data access request to access the data storage space of the non-Ethereum blockchain system where the target access data is located comprises:
in response to the data access request being a contract account creation request, calling, by the interface module, the contract account creation interface according to the contract account creation request, creating a new contract account in the account space, and writing account data of the newly-created contract account (0004);
in a process of executing the contract account creation interface, calling, by the interface module, the contract bytecode initialization interface to compile a smart contract to be created, form a contract bytecode, and write the contract bytecode into the contract space (0004); and
in the process of executing the contract account creation interface, calling, by the interface module, the intra-contract variable storage interface and creating and storing an intra-contract variable of the smart contract in the contract space (0004).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mao and incorporate a method wherein calling, by the interface module, the blockchain access interface corresponding to the data access request according to the identified Ethereum virtual machine instruction and instruction parameter and the preset mapping relationship between the Ethereum virtual machine instructions and the interfaces the to access the data storage space of the non-Ethereum blockchain system where the target access data is located comprises: in response to the data access request being a contract account creation request, calling, by the interface module, the contract account creation interface according to the contract account creation request, creating a new contract account in the account space, and writing account data of the newly-created contract account; in a process of executing the contract account creation interface, calling, by the interface module, the contract bytecode initialization interface to compile a smart contract to be created, form a contract bytecode, and write the contract bytecode into the contract space; and in the process of executing the contract account creation interface, calling, by the interface module, the intra-contract variable storage interface and creating and storing an intra-contract variable of the smart contract in the contract space in view of the teachings of Heara in order to facilitate transaction.

Claim11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (hereinafter “Mao”) U.S. patent Application Publication No. 2020/0005292 A1 in view of in view of Lee U.S. Patent Application Publication No. 2021/0058233 A1 and Heara U.S. Patent Application Publication No. 2021/0050990 A1 as applied to claim 9 above, and further in view of Kempf et al (hereinafter “Kempf”) U.S. Patent Application Publication No. 2019/0058709 A1.

As per claim 11, Mao, Lee and Heara failed to explicitly disclose the method, wherein calling, by the interface module, the blockchain access interface corresponding to the data access request according the identified Ethereum virtual machine instruction and instruction parameter and the preset mapping relationship between the Ethereum virtual machine instructions and the interfaces to access the target access data comprises:
in response to the data access request being a contract account deletion request, calling, by the interface module, the contract account deletion interface according to the contract account deletion request, deleting account data of a to-be-deleted contract account in the account space, and deleting contract data of the to-be-deleted contract account in the contract space.
Kempf discloses the method, wherein calling, by the interface module, the blockchain access interface corresponding to the data access request according the identified Ethereum virtual machine instruction and instruction parameter and the preset mapping relationship between the Ethereum virtual machine instructions and the interfaces to access the target access data comprises:
in response to the data access request being a contract account deletion request, calling, by the interface module, the contract account deletion interface according to the contract account deletion request, deleting account data of a to-be-deleted contract account in the account space, and deleting contract data of the to-be-deleted contract account in the contract space (0080).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Mao and incorporate a method, wherein calling, by the interface module, the blockchain access interface for the data storage space of the blockchain according to the data access request to access the target access data comprises: in response to the data access request being a contract account deletion request, calling, by the interface module, the contract account deletion interface according to the contract account deletion request, deleting account data of a to-be-deleted contract account in the account space, and deleting contract data of the to-be-deleted contract account in the contract space in view of the teachings of Kempf in order to facilitate transaction.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 20, 2022